Citation Nr: 0319401	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-48 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder from September 23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO decision which 
denied an increase in a 40 percent rating for the veteran's 
service-connected low back disorder.  A personal hearing at 
the RO was held in January 1995.  In April 1998 and again in 
June 1999, the Board remanded the case to the RO for further 
development.  The appeal was received back at the Board in 
January 2003, and the issue of a rating in excess of 40 
percent for the veteran's low back disorder prior to 
September 23, 2002 was adjudicated.  Because of a change in 
regulations in rating this disorder, the issue of a rating in 
excess of 40 percent for the veteran's low back disorder from 
September 23, 2002 was sent for further development in March 
2003, and returns now to the Board.


REMAND

While this case was most recently at the Board, development 
was undertaken on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.  

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1399 (Fed. Cir. 
2003).  The Board therefore finds that the evidence must be 
reviewed and readjudicated by the RO prior to a Board 
determination on this matter.  Consideration of the evidence 
by the RO has not been waived.  

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to her under 
the law.

Accordingly, the case is REMANDED for the following 
development:

The RO should review the evidence added 
to the record since the last 
supplemental statement of the case and 
readjudicate the instant issue.  That 
review should include consideration of 
all pertinent evidence and legal 
authority, including consideration of 
the revised rating criteria for 
intervertebral disc syndrome.  The new 
criteria should be provided if a 
supplemental statement of the case is 
issued.  The RO must provide adequate 
reasons and bases for its determination 
made by rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and her representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




